I do not disagree with my associates as to the scope of the decision in Craig v. Roch.  C.B.R.R. Co. (39 N.Y. 404), nor do they disagree with my contention that that decision was a mistake. If the question *Page 310 
were now presented to this court for the first time it would undoubtedly hold that the operation of a street surface railroad for the accommodation of passengers is a proper use, against which the owner of the fee to the center of the street has no legal ground of complaint, thus putting this court in line with the courts of other states in this country. But as the question comes now before us directly for the second time, the view of the majority is that in obedience to the doctrine of stare decisis
we must follow the first decision although we do not agree with it. That position furnishes a greater measure of respect for precedent than I am willing to accord where the effect of it must be to injure in a great degree the public interest which lies in the direction of speedy and cheap short distance transportation. In such a situation the court should, in my judgment, first frankly admit the error of the former decision and next proceed to place the law on the subject on a sound basis. And especially should this be done where, as in this case, no substantial injury will result to the abutting property owners along the line of the existing street surface railroads, as sufficiently appears by the fact that out of the thousands of miles of such railroads in this state, the present is the first case where the claims of an abutting owner either for compensation or injunction has found its way into this court, and the instances are very few where the abutting owner has claimed, let alone received, compensation for alleged injury to his fee in the street. Tested by the experience of the past, therefore, no substantial injury will result to the abutting owner in the future by the decision I propose, while a contrary decision will be availed of to delay the construction of street surface railroads and compel them to acquire a right, which is practically of no value, by expensive condemnation proceedings, the taking of which will, in addition, consume much time. In the practical working out, therefore, it will result that corporations which can afford it will, in order to save time and legal expenses, pay a substantial price for that which is worth practically nothing. And it will likely also result that corporations which cannot afford it will not *Page 311 
undertake to build. Thus, the development of the street surface railroad system of the state, which so greatly conveniences the public, will be retarded, if not prevented to some extent, notwithstanding the fact that the general purpose of such streets was from the beginning, and still is, for the accommodation of all the public who desire to pass over them, and not solely for that limited portion of the public who prefer to employ their own conveyances.
That it is the law in nearly all other jurisdictions that the building and operation of a street surface railroad upon an existing street of a city for the accommodation of local travel does not impose an added servitude upon the lands abutting upon the street, for which the owners of the fee are entitled to compensation, is supported by the following authorities: Barney
v. Keokuk (94 U.S. 324); Taylor v. P.K.  Y. Street Railway
(91 Me. 193); Attorney-General v. Metropolitan R.R. Co. (125 Mass. 515); Howe v. West End Street Ry. Co. (167 Mass. 46);Elliott v. Fair Haven and Westville R.R. Co. (32 Conn. 579);Canastota Knife Co. v. Newington Tramway Co. (69 Conn. 146);Taggart v. Newport Street Ry. Co. (16 R.I. 668); Hinchman
v. Paterson Horse R.R. Co. (17 N.J. Eq. 75); Halsey v. RapidTransit Street Ry. Co. (47 N.J. Eq. 380); Paterson Ry. Co. v.Grundy (51 N.J. Eq. 213); West Jersey R.R. Co. v. Camden,etc., Railway Co. (52 N.J. Eq. 31); Kennelly v. Jersey City
(57 N.J.L. 293); Roebling v. Trenton Pass. Ry. Co. (58 N.J.L. 666) ; Lockhart v. C.S. Railway Co. (139 Penn. St. 419);Rafferty v. Central Traction Co. (147 Penn. St. 579);Philadelphia, Wilmington and Baltimore R. Co. v. WilmingtonCity Ry. Co. (38 Atlantic Rep. 1067); Poole v. Falls Road El.Ry. Co. (88 Md. 533); Green v. City  Suburban Ry. Co. (78 Md. 294); Koch v. North Av. Ry. Co. (75 Md. 222); Hodges v.B.U. Pass. Ry. Co. (58 Md. 603); Reid Bros. v. Norfolk CityR. Co. (94 Va. 117); Richmond Traction Co. v. Murphy (98 Va. 104) ; Merrick v. I.R.R. Co. (118 N.C. 1081); LouisvilleBagging Mfg. Co. v. Central Pass. Ry. Co. (95 Ky. 50); Smith *Page 312 
v. Street R.R. (87 Tenn. 626); Southern Ry. Co. v. AtlanticRy. Co. (111 Ga. 679); Birmingham Ry. and El. Co. v.Birmingham Traction Co. (122 Ala. 349); Randall v.Jacksonville Street R.R. Co. (19 Fla. 409); C.  S.G.A. St.Ry. Co. v. Vil. of Cumminsville (14 Ohio St. 523); Hobart v.Milwaukee City R.R. Co. (27 Wis. 194); La Crosse City Ry. Co. v. Higbee (107 Wis. 389); C., B.  Q.R.R. Co. v. W.C. StreetR.R. Co. (156 Ill. 255); Gen. El. Ry. Co. v. C.  W.I.R.R.Co. (184 Ill. 588); Eichels v. Evansville Street Ry. Co. (78 Ind. 261); Chicago and Calumet Terminal Ry. Co. v. W.H. E.C.S. Ry. Co. (139 Ind. 297; 151 Ind. 577); People ex rel.Kunze v. F.W.  E. Ry. Co. (92 Mich. 522); Dean v. A.A.S.Ry. Co. (93 Mich. 330); Nieman v. D.S.S. Ry. Co. (103 Mich. 256) ; Newell v. M.L.  M. Ry. Co. (35 Minn. 112); Elfelt v.Stillwater St. Ry. Co. (53 Minn. 68); Snyder v. F.M. St. Ry.Co. (105 Iowa 284); Jaynes v. Omaha St. R. Co. (53 Neb. 631); Ransom v. Citizens' Ry. Co. (104 Mo. 375); Williams
v. City El. St. Ry. Co. (41 Fed. Rep. 556); Brown v.Duplessis (14 La. Ann. 842); McQuaid v. Portland  V. Ry.Co. (18 Oregon, 237); Finch v. Riverside, etc., Ry. Co. (87 Cal. 597).
How the text writers view the decisions of the courts of this country will appear from the following quotation from Lewis on Eminent Domain (2d ed. vol. 1, § 115, f.):
"It has been determined in numerous decisions and without dissent, except in the state of New York, that the use of a street by a horse railroad constructed and operated in an ordinary manner, falls within the purposes for which streets are established and maintained, and, consequently, that for any damages resulting form such use the abutting owner of property can recover no compensation whether the fee of the street is in him or in the public."
Other text writers are to the same effect. (2 Dillon on Municipal Corporations [4th ed.], § 722; Joyce on Electric Law, § 341; Cooley on Constitutional Limitations, [6th ed.], 683; Keasbey on Electric Wires [2d ed.], § 145; Booth on Street Railways, § 83.)
While it may be conceded that the isolation of our courts *Page 313 
upon this subject does not furnish sufficient grounds to justify the overthrow of a precedent of so long standing, and it may also be conceded that the interest of street surface railroad corporations do not require it, it cannot, it seems to me, be doubted that the interest of the public and its right to enjoy the benefit of modern improvements in the methods of street travel by which is insured to them a cheap, convenient and rapid means of transportation over the streets of cities and to adjacent villages and towns, do authorize a reconsideration of that decision and a re-examination of the questions which led to the making of it, for the purpose of ascertaining whether the principles upon which it was based were correct and should be continued, or are incorrect, and, therefore, require a practical reversal of that decision. In making such an examination, we would have a vast advantage over our predecessors, who are responsible for the decision in the Craig case, for the propelling of cars by electricity had not then been attempted, if it had been thought of, and no one imagined that the time would ever come when in our cities and villages street surface railroads would accommodate the great majority of the local traveling public, carrying them rapidly from one place to another, leaving the private conveyance to carry but an infinitesimal portion of that great public which daily and hourly traverse the streets of our rapidly growing cities. Had they been able to anticipate what we have witnessed, the arguments advanced to justify the holding that the rule of the Williams Case
(16 N.Y. 97) — a steam railroad case and not a street case at all — was applicable to a street railroad operated for the convenience of those using the street, would not have been made. That wide distinction which in fact obtains between those two classes of cases should be by law maintained, especially when only the correction of a manifest error stands in the way.
I advise a reversal of the order.
GRAY, O'BRIEN, VANN and CULLEN, JJ., concur with MARTIN, J.; WERNER, J., concurs with PARKER, Ch. J.
Judgment accordingly. *Page 314